            Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 1 of 22




                         I~ THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PE~NSYLVANIA


        UNITED STATES OF AMERICA,

                               Plaintiff

                        v.                                CIVIL ACTION ~O.

        AMERICA BUILDERS, INC.,                                                  \ C\c'1Lt°\~
                               Defendant


                                        COMPLAINT

                 The United States of America, by its Attorneys, William M. Mcswain, Cnited

States Attorney in and for the Eastern District of Pennsylvania, and Anthony St. Joseph, Assistant

United States Attorney for said District, complains of the defendant as follows:

                 1.     This Court has subject matter jurisdiction over this action by virtue of 28

C.S.C. § 1345, in that this is an action brought by the Cnited States of America to collect a sum of

money due and owing the Treasury resulting from workplace safety violations cited by the

Occupational Safety and Health Administration ("OSHA").

                 2.     Venue is proper, pursuant to 28 U.S.C. § 1391, in that the defendant,

America Builders, Inc. operates at 7017 Large Street, Philadelphia, Pennsylvania, a location within

this District.

                 3.     On or about September 26, 2013, OSHA issued defendant a Citation and

Notification of Penalty for seven employee and public safety violations of the Occupational Safety

and Health Act of 1970, 29 § U.S.C. 651      ~   seq. (29 C.F.R. Part 1926). OSHA observed said

violations on or about September 4, 2013 at defendant's work site (Lot 268 Olmstead Drive, St.

Georges, Delaware), as set forth in the notice attached hereto as Exhibit "A".
           Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 2 of 22




                4.      On or about Jal}uary 10 and February 21, 2014, OSHA sent defendant two
                                        '              .
demand letters, attached hereto as Exhibit "B".

                5.      On or about November 7, 2014, OSHA notified defendant the matter was

referred to the Department of Treasury, Bureau of the Fiscal Service (formerly Financial

Management Service) to continue collection action, as set forth in the notice attached hereto as

Exhibit "C".

                6.      Defendant, America Builders, Inc. is indebted to plaintiff for principal in

the amount of$2 l, 120.00, plus administration costs of$ l 0, Treasury and DOJ costs of$ l l ,255.22,

and penalties of $5,892.77 and interest of $999. 73 through October 25, 2018 (which continue to

accrue at the rates of 6.0 and 1.0% per annum, respectfully), as set forth in the Certificate of

Indebtedness attached hereto as Exhibit "D."

                7.      Defendant has failed to pay the aforesaid amounts although demand for

payment has repeatedly been made.

                WHEREFORE, plaintiff demands judgment against the defendant, America

Builders, Inc., in the amount of $38,133.71 plus additional prejudgment interest as set forth in

paragraph (6) above, accruing from October 25, 2018 until judgment, plus continuing interest on

the judgment at the legal rate, plus costs and other proper relief until the debt paid in full.

                                                        Respectfully submitted,

                                                        WILLIAM M. McSW AIN
                                                        United States Attorney



                                                       ~:!:'~
                                                        Assistant United States Attorney
          Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 3 of 22




 U.S. Department of Labor
 Occupational Safety and Health Administration
 919 Market Street
 Suite 900
 Wilmington, DE 19801
 Phone: 302-573-6518 Fax: 302-573-6532




                                   Citation and Notification of Penalty

 To:                                                         Inspection Number: 940666
 America Builders Inc.                                       Inspection Date(1): 09/04/2013 - 09/04/2013
 7017 Large St.                                              Issuuce Date: 09/26/2013
 PhiJadelphia, PA 19149


 IDspection Site:
 Lot 268 Olmstead Dr.
 Saint Georges, DE 19733




This Citation and Notification of Penalty (this Citation) describes violations oft.he Occupational Safety and
Health Act of 1970. The penalty(ies) listed herein is (are) based on these violabons. You must abate the
violations referred to in this Citation by the dates listed and pay the penalties proposed, unless within 15 working
days (excluding weekends and Federal holidays) from your receipt of this Citation and Notification of Penalty
yon either call to schedule an informal conference (see paragraph bdow) or you mail a notice of contest to
the U.S. Department of Labor Area Office at the address shown above. Please refer to the enclosed booklet
(OSHA 3000) which outlines your rights and responsibilities and which should be read in conjunction with this
form. Issuance of this Citation does not constitute a finding that a violation of the Act has occurred unless there
is a failure to contest as provided for in the Act or, if contested, unless this Citmion is affirmed by the Review
Commission or a court.

Posting -The law requires that a copy of this Citation and Notification of Penalty be posted immediately in a
prominent place at or near the location of the violation(s) cited herein, or, ifit is not practicable because of the
nature of the employer's operations, where it will be readily observable by all affected employees. This Citation
must remain posted until the violation{s) cited herein has {have) been abated, or for 3 workmg days (excluding
weekends and Federal holidays), whichever is longer.

Informal Conference - An informal conference is not required. However, if you wish to have such a
conference you may request one with the Area Director during the 15 working day contest period. During such
an infbnnal conference you may present any evidence or views which you believe would support an adjustment
to the citation(s) and/or penalty{ies).

Cit.llJCm and Notification of Penalty             Page I of 14                                                OSHA-2



                                                                                                         ~ GOVERNMENT
                                                                                                          t       'EXHIBIT

                                                                                                         .l
                                                                                                         I!
                                                                                                                       A
          Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 4 of 22




If you are considering a request for an informal conference to discuss any issues related to this Citation and
Notification of Penalty, you must take care to schedule it early enough to allow time to contest after the infonnal
conference, should you decide to do so. Please .keep in mind that a written letter of intent to contest must be
submitted to the Area Director within 1S working days of your receipt of this Citation. The running of this
contest period is not intem.tpted by an informal conference.

If you decide to request an informal conference, please complete, remove and post the Notice to Employees next
to this Citation and Notification of Penalty as soon as the time, date, a:nd place of the infonnal conference have
been determined. Be sure to bring to the conference any and all supporting documentation of existing conditions
as well as any abatement steps taken thus far. If conditions warrant, we can enter into an informal settlement
agreement which amicably resolves this matter without litigation or contest.

Ri&}lt to Contest- You have the right to contest this Citation and Notification of Penalty. You may contest
all citation items or only individual items. You may also contest proposed penalties and/or abatement dates
without contesting the underlying violations. Unless you inform the Area ptngpr hi wr:itina that you intend
to conwt the cltatlon(s} and/or proposed penalty(ies} within 1S working days after rCAAipt, the dtation(s)
and the l!_ttJpo11ed penalty(ies) !£ill become • fl@,l order of the Occupational Safety and Health Review
Commitsion and may not be reviewed by any court or egenc;y.

Penalty Payment - Penalties are due within 1S working days of receipt of this notification unless contested.
(See the enclosed booklet and the additional information provided related to the Debt Collection Act of 1982.)
Make your check or money order payable to "OOL-OSHA". Please indicate the Inspection Number on the
rcnuttancc.

OSHA does not agree to any restrictions or conditions or endorsements put on any check or money order for less
thl!ID the full amount due, and will cash the check or money order as if these restrictions, conditions, or
endorsements do not exist.

Notification of Corrective Action - For each violation which you do not contest, you must provide
abatement oertijicatio11. to the Area Director of the OSHA office issuing the citation and identified above. This
abatement certification is to be provided by letter within 10 calendar days after each abatement date. Abatement
certifiC.!l.tion includes the date arui method of abatement. If the citation indicates that the violation was co.rrcctcd
during the inspection, no abatenient certification is required for that item. The abatement certification letter must
be posted at the location where the violation appeared and the corrective action took place or employees must
otherwise be effectively informed about abatement activities. A sample abatement certification letter is enclosed
with this Citation. In addition, where the citation indicates that ufJntement docu111e11tlltion is necessary, evidence
of tho purchase or repair of equipment, photographs or video, receipts, training records, etc., verifying that
abatement has occurred is required to be provided to the Arca Director.

Employer Discrimination Unlawful - The law prohibits discrimination by an employer against an
employee for filing a complaint or for ~cccising any rights under this Act. An emp1oyee who believes that
be/she has been discriminated against may fl.le a complaint no later than 30 days after the discrimination
occurred with the U.S. Department of Labor Area Office at the address shown above.

Employer Rights and Responsibilities - The enclosed booklet (OSHA 3000) outlines additional
employer rights and responsibilities and should be read in conjunction wi1h this notification.




Citation and Notification of Pffllllty             Pas:e2of14                                                 OSHA-2
            Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 5 of 22




Notice to Employees - The law gives an employee or his/her representative the opportunity to object to any
abatement date set for a violation if he/she believes the date to be unreasonable. The contest must be mailed to
the U.S. Department of Labor Area Office at the address shown above and postmarked within 15 working days
(excluding weekends and Federal holidays) of the receipt by the employer of this Citation and Notification of
Penalty.

Inspection Activity Data - You should be aware that OSHA publishes infonnation on its inspection and
citation activity on the Internet under the provisions of the Electronic Freedom of Information Act. The
information related to these alleged violations will be posted when our system indicates that you have received
this citation. You are encouraged to review the information ooncerm.ng your establishment at www.osha.gov. If
you have any dispute with the accuracy of the information displayed, please contact this office.




Clta!.lon 1111d Notltloatlon of Pen.atty         Paae 3 ofl4                                            OSHA-2
           Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 6 of 22




 U.S. Department of Labor
 Occupational Safety and Health Administration




               NOTICETOEMPLOYEESOFINFORMALCONFERENCE


An informal conference has been scheduled with OSHA to discuss the citation(s) issued on

09/26/2013. The conference will be held by telephone or at the OSHA office located at 919

Market Street, Suite 900, Wilmington, DE 19801 on _ _ _ __                             at

                                   . Employees and/or representatives of employees have a right to attend an

informal conference.




Citation and Notification of Pentlty                  Pagc4 of 14                                   OSHA-2
           Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 7 of 22




                                CERTIFICATION OF CORRECTIVE ACTION WORKSHEET

                                                                                                      In1pection Number: 940666
Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 1973 3
Issuance Date: 09/26/2013

List the specific method of correction for each item on this citation in this package that does not read "Corrected
During Inspection" and return to: U.S. Department of Labor - Occupational Safety and Health
Administration, 919 Market Street, Suite 900, Wilminzton, DE 19801

Citation Number      and Item Number       was corrected on
By (Method of Abatement):          ________ - - - - - - - - - - - - - - - - - -


Citation Number      and Item Number      was corrected on·-------
By (Method of Abatement):        ______ _


Citation Number      and Item Number                         was corrected on
By (Method of Abatement):


C1tation Number  and Item Number was corrected on
By (Method of Abatement):---------


Citation Number   and Item Number was corrected on
By (Method of Abatement):--------


Citation Number  and Item Number was corrected on _ __
By (Method of Abatement):------------


I certify that the information contained in this document is accurate and that the affected employees and their
representatives have been informed of the abatement.


Signature                                                             Date

Typed or Pnnted Name                                                 Tttle

NOTE: 29 USC 666(g) whoever knowingly mnkm eny false statements, representation or certification in any application, record, plan or
other documents filed or required to be maintained purSllllnt to the Acr mall, upon conViction, be punished by 11. fine of not more th11n
$10,000 or by itnprlsonment of not more than 6 months or both.

POSTING: A copy of completed Corrective Action Worksheet should be posted for employee review




C'illltion and Notification of Penalty                     Page 5 of 1-4                                                      OSHA-2
          Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 8 of 22




U.S. Department of Labor                      ln1pection Number: 940666
Occupational Safety and Health Administration Inspection Date(s): 09/04/2013 · 09/04/2013
                                              Issuance Date: 09/26/2013


Citation and Notification of Penalty

Company Name: America Builders Inc.
In1pection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation I Item 1                Type of Violation:       Serious
29 CFR 1926.404(b)(l)(ii): On a construction site, where an assured equipment grounding program
was not utilized, alJ 120-volt, single-phase, 15 and 20 ampere receptacle outlets which were not a part
of the permanent wiring of the building or structure and which arc in use by employees did not have
approved ground fault circuit interrupters for personal protection:

        a) Lot 268 Olmstead Dr., St. Georges, DE- Employees engaged in residential construction
project were observed using a Predator portable 3200/4000 watt Generator that was not equipment with
a ground fault circuit interrupters for personal protection. This violation was observed on or about
September 4, 2013.

Pursuant to 29 CFR 1903 .19, the employer must submit abatement certification and documentation,
required within 10 days after abatement date. The certification shall include a statement that abatement
is complete, the date and method of abatement, and state that employees and their representatives were
informed of this abatement. Abatement documentation shall include documents demonstrating that
abatement is complete, such as evidence of the purchase or repair of equipment, photographic or video
evidence of abatement or other written records.

                     ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated:                                                                                               10/02/2013
Proposed Penalty:                                                                                                                       $3080.00




Sec papa I throusf! 4 of this Ci!atioo and Notifu:ation of Penalty for ittfOffl)Altlon on employer and employee npts and mpon1ibilities.

Citation and Noti(icatioo of Penalty                                   Paie6 of 14                                                  OSHA-2
         Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 9 of 22




U.S. Department of Labor                      Inspection Number: 940666
Occupational Safety and Health Administration Inspection Date(1): 09/04/2013 -09/04/2013
                                              I11uance Date: 09/26/2013


Citation and Notification of Penalty

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation I Item 2                 Type ofVi0Iat10n: Serious

29 CFR 1926.405(g)(2)(iii): Flexible cords were not used in continuous lengths without splice or tap:

       a) Lot 268 Olmstead Dr., St. Georges, DE· Employec.s engaged in residential construction was
observed using a flexible cord that was spliced. This exposed the employees to an electric shock
hazard. The violation was observed on or about September 4, 2013.

Pursuant to 29 CFR 1903 .19, the employer must submit abatement certification, required within 10
days after abatement date. The certification shall include a statement that abatement is complete, date
and method of abatement, and states employees and their representatives were informed of this
abatement.

Date By Which Violation Must be Abated:                                                                                                 10/02/2013
Proposed Penalty:                                                                                                                        $1320.00




See pages l throolh 4 of dus Citation and NotlficaUoin of Penalty for infonnatio.o on employer and cmp)oyee rights ll'ld n:sponllbilities.

Ci111tion and Notification of Penalty                                   Pa1do!l4                                                     OSHA-2
        Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 10 of 22




U.S. Department of Labor                      Inspection Number: 940666
Occupational Safety and Health Administration Inspection Date(s): 09/04/2013 - 09/04/2013
                                              I11uance Date: 09/26/201.3


Citation and Notification of Penalty

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation 1 Item 3                Type of Violation: Serious

29 CPR 1926.1053(b)(I): Where portable ladder was used for access to upper landing surfaces, the
ladder side rails did not extend at least 3 feet above the upper landing surface to which the ladder was
used to gain access:

        a) Lot 268 Olmstead Dr., St. Georges, DE - Employees were engaged in residential construction
and were observed using a portable extension ladder to gain access to an upper landing. The side rails
of the ladder did not extend 3 feet above the landing surface. This exposed the employees to a fall
hazard. The violation was observed on or about September 4, 2013.




Date By Which Violation Must be Abated:                                                                    Corrected During Inspection
Proposed Penalty:                                                                                                            $1320.00




See pages l throuih <4 of thi1 Cillltion and NotifiC31tion of Penahy fol' mfonJllltlon on employer and employee rights and responsibilities.

Citation 111d Notificatkm of Penalty                                     Pa,e8ofl4                                                      OSHA-2
        Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 11 of 22




U.S. Department of Labor                      Inspection Number: 940666
Occupational Safety and Health Administration Inspection Date(s): 09/04/2013 • 09/04/2013
                                                                    Issuance Date: 09/26/2013


Citation and Notification of Penalcy

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


~itation l Item 4                Type of Violation:        Serious
29 CFR 1926.602(d): The employer did not certify that each fork truck operator had been trained and
evaluated as required by paragraph 29 CFR 1910.178(1):

Note: The requirements applicable to construction work under paragraph ( d) of this section are
identical to those set forth at paragraph (1) of29 CFR 1910.178.

       a) Lot 268 Olmstead Dr., St. Georges, DE - The employer did not train and certify employees to
operate a high reach fork truck. This violation was observed on or about September 4, 2013.

Pursuant to 29 CFR 1903.19, the employer must submit abatement certification, required within 10
days after abatement date. The certification shall include a statement that abatement is complete, date
and method of abatement, and states employees and their representatives were informed of this
abatement.

Date By Which Violation Must be Abated:                                                                                                  10/08/2013
Proposed Penalty:                                                                                                                         $1320.00




See pages I through -4 of this Ci!Jltion 111d Notification ofJ>enalty for infonnation on employer 111d employee n&}lts and respoolibiliues.

                                                                        Pa&e9 ofllf                                                   0SHA·2
        Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 12 of 22




U.S. Department of Labor                                          Inspection Number: 940666
Occupational Safety and Health Administration Inspection Dlte(1): 09/04/2013 - 09/04/2013
                                              Issuance Date: 09/26/2013


Citation and Notification of l,enaltt

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation 2 Item 1               Type ofViolation:        Repeat
29 CFR 1926.20(b)(2): The employer did not initiate and maintain a safety program which provides for
frequent and regular inspections of jobsites, materials, and equipment to be made by a competent
person:

       a) Lot 268 Olmstead Dr., St. Georges, DE - The employer did not perform frequent and regular
inspections of the jobsite to ensure that the hazards present on the jobsite were corrected. Hazards that
were present on the jobsite were fall hazards, lack of personal protection equipment, no GFCJ on the
portable generator, side rails on ladders not ex.tended 3 feet and no training for fork lifts. This violation
was observed on or about September 4, 2013.

American Builders Inc., was previously cited for a violation of this occupational safety and health
standard or its equivalent standard 1926.20(b)(2), which was contained in OSHA inspection number
315977868, citation number 1, item number 1, and was affirmed as a final order on 12/02/2011, with
respect to a workplace located at 6 Cloverdale Court, Hainesport, NJ.

Pursuant to 29 CFR 1903 .19, the employer must submit abatement certification and documentation,
required within IO days after abatement date. The certification shall include a statement that abatement
is complete~ the date and method of abatement, and state that employees and their representatives were
informed of this abatement. Abatement documentation shall include documents demonstrating that
abatement is complete, such as evidence of the purchase or repair of equipment, photographic or video
evidence of abatement or other written records.

                    ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated:                                                                                             10/02/2013
Proposed Penalty:                                                                                                                    $4400.00




See pagec l throv&h 4 ofthi! Citation and Notification of Penalty for infonnation oa employer and employee rights and rapont11nlities.

Citation and Notific,tion of Pmalty                                  Page J0ofl4                                                 OSHA-2
         Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 13 of 22




U.S. Department of Labor                      Inspection Number: 940666
Occupational Safety and Health Administration Inspection Date(s): 09/04/2013 -09/04/2013
                                              Issuance Date: 09/26/2013


Citation and Notification of Penalty

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation 2 ltem 2                TypeofViolation:            Repeat
29 CFR 1926.102(a)(l ): Eye and face protective equipment were not used when machines or
operations presented potential eye or face injury:

       a) Lot 268 Olmstead Dr., St. Georges, DE - Safety glasses were not utilize by the employees
when working with power tools such as but not limited to a pneumatic nail gun while performing
sheathing activities. This violation was observed on or about September 4, 2013.

American Builders Inc., was previously cited for a violation of this occupational safety and health
standard or its equivalent standard 1926.102(a)(l ), which was contained in OSHA inspection number
315977868, citation number 1, item number 2 and was affinned as a final order on 12/02/2011, with
respect to a workplace located at 6 Cloverdale Court, Hainesport, NJ.



Date By Which Violation Must be Abated:                                                                      Corrected During Inspection
Proposed Penalty:                                                                                                              $3520.00




See paJCI I throu&h -I of thi1 Citation and Notification of Pefl.l!ty for infonnation on cmplo)'l:I' M:ld employee ri&hts and reaponsibj]jties.

CltatiOn 111d Notific11ion of Penalty                                     Pate IJ of 14                                                   0SHA•2
         Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 14 of 22




U.S. Department of Labor                      Inspection Number: 940666
Occupational Safety and Health Administration Inspection D1te(1): 09/04/2013 - 09/04/2013
                                              !nuance Date: 09/26/2013


CitatioJland Notification of Penalty

Company Name: America Builders Inc.
Inspection Site: Lot 268 Olmstead Dr., Saint Georges, DE 19733


Citation 2 Item 3                 Type ofViolation:           Repeat
29 CFR 1926.50I(b)(l3): Each employee(s) engaged in residential construction activities 6 feet or
more above lower levels were not protected by guardrail systems or personal fall arrest system:

       a) Lot 268 Olmstead Dr., St. Georges~ DE - Employees were engaged in sheathing the roof of a
residential home and were working at a height of approximately 20 to 25 feet above the ground. The
employees were not utilizing fall protection such as but not limited to a personal fall arrest system or
guardrails. This violation was observed on or about September 4, 2013.

American Builders Inc., was previously cited for a violation of this occupational safety and health
standard or its equivalent standard 1926.50I(b)(l3), which was contained in OSHA inspection number
315977868, citation number 1, item number 3 and was affumed as a final order on 12/02/201 I, with
respect to a workplace located at 6 Cloverdale Court, Hainesport, NJ.



Date By Which Violation Must be Abated:                                                                       Corrected During Inspection
Proposed Penalty:                                                                                                                                  $6160.00



                                                                                                               Lon Sullivan
                                                                                                               Acting Area Director




See pages I thro11gh 4 ofthi1 Cii.tion 1111d Notification of Peiialty for infonnatio.n on cmploytr and c:mplo)'Ollri&hts and ff!Jl)OJ)libilities

Citltion 111d Notification of Penalty                                      Page 12 ofl4                                                     OSHA-2
         Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 15 of 22




 U.S. Department of Labor
 Occupational Safety and Health Administration
 919 Market Street
 Suite 900
 Wilmington, DE 1980 l
 Phone: 302-573-6518 Fax: 302-573-6532




                                               INVOICE/
                                        DEBT COLLECTION NOTICE


Company Name:                    America Builden Inc.
Inspection Site:                 Lot 268 Olmstead Dr., Saint Georges, DE 19733
Issuance Date:                   09/26/2013


S11mmary of Penalties for Inspection Number                                         940666
Citation 1, Serious                                                               $7040.00
Citation 2, Repeat                                                               $14080.00
TOTAL PROPOSED PENALTIES                                                         $21120.00



To avoid additional charges, please remit payment promptly to this Area Office for the total amount of the
uncontested penalties summarized above. Make your check or money order payable to: "DOL-OSHA". Please
indicate OSHA's Inspection Number (indicated above) on the remittance.

OSHA does not agree to any restrictions or conditions or endorsements put on any check or money order for less
than the fuU amount due, and will cash the check or money order as if these restrictions or conditions do not
exist.

If a personal check is issued, it will be converted mto an electronic fund transfer (EFT). This means that our
bank will copy your check and use the account information on it to electronically debit your account for the
amount of the check. The debit from your account will then usually occur within 24 hours 11nd will be shown on
your regular account 1tatement. You will not receive your original check back. The bank will destroy your
original check, but will keep a copy of it. If the EFT cannot be completed because of insufficient funds or closed
account, the bank will attempt to make the transfer up to 2 times.

Pursuant to the Debt Collection Act of 1982 (Public Law 97-365) and regulations of the U.S. Department of
Labor (29 CPR Part 20), the Occupab.onal Safety and Health Administration is required to assess interest,
delinquent charges, and administrative costs for the collection of delinquent penalty debts for violations of the
Occupational Safety and Health Act.


Citation and Notification of Penalty                  Pa1el3ofl4                                          0SHA·2
         Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 16 of 22




Interest: Interest charges will be assessed at an annual rate determined by the Sccrew-y of the Treamxy on all
penalty debt amounts not paid within one month (30 calendar days) of the date on which the debt amount
becomes due and payable (penalty due date). The current interest rate is one percent (l %). Interest will accrue
from the date on which the penalty amounts (as proposed or adjusted) become a final order of the Occupational
Safety and Health Review Commission (that is, 15 working days from your receipt of the Citation and
Notification of Penalty), unless you file a notice of contest. Interest charges will be waived. if the full amount
owed is paid within 30 calendar days of the final order.

Delinguent Char,aes: A debt is considered delinquent if it has not been paid within one month (30 calendar
days) of the penalty due date or if a satisfactory payment arrangement has not been ma.de. If the debt remains
delinquent for more than 90 calendar days, a delinquent charge of six percent (6%) per annum will be assessed.
accruing from the date that the debt became delinquent.

Adminlltrative Costs: Agencies of the Department of Labor are required to assess additional charges for the
recovery of delinquent debts. These additional clw:ges are administrative costs incurred by the Agency in its
attempt to collect an unpaid debt. Admitristrative costs will be assessed for demand letters sent in an attempt to
collect the unpaid debt.




 Lon Sullivan                                                                    Date
 Acting Arca Director




Citation IDd Notification of Penally             Page 14of1'4                                             OSH.A-2
       Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 17 of 22




U.S. Department of Labor
Occupational Safety and Health Administration
919 Market Street Suite 900
Wilmington, DE 19801
Phone: 302-573-6S18 Fax: 302-S73-6532


January 10, 2014

America Build.en Inc.
7017 Large St.
Philadelphia. PA 19149

Inspection Number        : 940666
Due Date                 : 01/07/2014
Delinquent Date          : 02/07/2014

Dear Employer:

A notification of payment due for penalties assessed under the Occupational Safety and Health Act was sent to
your company on 09/26/2013. Payment was due on the date shown above and our records show that full
payment has not been received. Unless payment is already in the mail, the unpaid balance shall be deemed
delinquent.

Pursuant to the Debt Collection Act of 1982 (Public Law 97-36S) and regulations of the Department of Labor
(29 CFR Part 20), effective March 8, 1985, the Occupational Safety and Health Adm.i.ni.sttation is required to
assess interest, as well as delinquent and administrative charges for overdue penalties. Interest on the unpaid
balance which accrues at an annual rate of 1 percent a year from the date the payment became due has been
assessed. In addition, the administrative cost of $10.00 which has been incurred for this collection letter in order
to recover the amount due has also been assessed. If the total amount due, including penalty, interest and
administrative costs is not paid within one month of the date this letter is received, the matter will be referred to
the National Office of the Occupational Safety and Health Administration in Washington, D.C. for further action.
The National Office wiU assess additional interest and administrative charges. If the penalty is delinquent for
more than three (3) months, a delinquent charge of 6 percent a year accruing from the date that the debt became
delinquent, will also be assessed.

Further, you should be aware that, pursuant to the provisions of the Debt Collection Act, it is the policy of the
Department of Labor and the Occupational Safety and Health Administration to disclose information concerning
delinquent claims to commercial credit reporting agencies, to utilize the services of private debt collectors and to
report information on unpaid debts to the Internal Revenue Service. To preclude exercise of the authorities
discussed above and to avoid incurring additional charges, please remit the total amount due as indicated below:




                                                      Pagel of2


                                                                                                       : GOVERNMENT

                                                                                                      l --7:_.
                                                                                                      I
                  Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 18 of 22




           A review of our records indicates that you have paid.                                                $0.00
           The current unpaid balance of the total penalty assessed 1s·                                    $21120.00
           The current total of mterest accrued is:                                                             $000
           The current total delinquent is:                                                                     $0.00
           The current charge for admimstrauve cost is.                                                        $10 00
           TOTAL AMOUNT NOW DUE·                                                                           $21130 00


           If you have recently submitted a payment covenng the total amount of the penalty due, please disregard this
           notice. If you are unable to submit full payment at this time, or 1fyou have any questions, please contact me



                                       C c~....
           immediately

           Sincerely,             ~-
      -----       l, C --
         \4" ..... I,~
                                              .
                                             . ~
                                          ......
I     /
~ ~   .. Harold A. R    nd
    -/:r Actmg Area Director




                                                                Page 2 of 2
      Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 19 of 22




 U.S. Department of Labor
Occupational Safety and Health Administration
919 Market Street Suite 900
Wilmington, DE 19801
Phone: 302-573-6518 Fax: 302-573-6532




February 21, 2014

America Builders Inc.
415 Selma Street
Philadelphia, PA 19116

Inspection Number        : 940666
Due Date                 : .01/07/2014
Delinquent Date          : 02/07/2014

Dear Employer:

A notification of payment due for penalties assessed under the Occupational Safety and Health Act was sent to
your firm on 09/26/2013. Payment was due on the date shown above and our records show that full payment has
not been received. Unless payment is already in the mail, the unpaid balance shall be deemed delinquent.

Pursuant to the Debt Collection Act of 1982 (Public Law 97-365) and regulations of the Department of Labor
(29 CFR Part 20), effective March 8, 1985, the Occupational Safety and Health Administration is required to
assess interest. as well as delinquent and administrative charges for overdue penalties. Interest on the unpaid
balance which accrues at an annual rate of 1 percent a year from the date the payment became due has been
assessed. In addition, the administrative cost of$ I 0.00 which hall been incurred for this collection letter in order
to recover the amount due has also been assessed. If the total amount due, including penalty, interest and
administrative costs is not paid within one month of the date this letter is received, the matter will be referred to
the National Office of the Occupational Safety and Health Administration in Washington, D.C. for further action.
The National Office will assess additional interest and administrative charges. If the penalty is delinquent for
more than three (3) months. a delinquent charge of six (6) percent a year accruing from the date that the debt
became delinquent, will also be assessed.

Further, you should be aware that, pursuant to the provisions of the Debt Collection Act. it is the policy of the
Department of Labor and the Occupational Safety and Health Administration to disclose infonnation conooming
delinquent claims to commercial credit reporting agencies, to utilize the services of privat.e debt collectors and to
report information on unpaid debts to the Internal Revenue Service. To preclude exercise of the authorities
discussed above and to avoid incuning additional charges, please remit the total amount due as indicated below:




                                                       Page I of2
       Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 20 of 22




 A review of our records indicates that you have paid:                                               $0.00
 The current unpaid balance of the total penalty assessed is:                                   $21120.00
 The current total of interest accrued is:                                                          $17.60
 The current total delinquent is:                                                                    $0.00
 The current charge for administrative cost is:                                                     $10.00
 TOTALAMOUNTNOW DUE:                                                                            $21147.60


Mike your check or money order payable to "DOL-OSHA,'. Please indicate the Inspection Number on 1he
remittance. You can also make your payment electronically on www.pay.gov. On the left side of the pay.gov
homepage, you will see an option to Search Public Forms. 1ype ''OSHA 11 and click Go. From the results, click
on OSHA Penalty Payment Form. The direct link is as follows:

https://www.pay,_gqv/paygov/forms/formJns~ce,htmI?agencxForm1d=S3Q90334

You wiU be required to enter your inspection number when making the payment. Payments can be made by
credit card or Automated Clearing House {ACH) using your banking hrl'ormation. Payments of SS0,000 or more
require a Transaction ID, and also must be paid using ACH. If you require a lransaction ID, please con.tact the
OSHA Debt Collection Team at (202) 693-2170.

If you have recently submitted a payment covering the total amount of the penalty due, please disregard this
notice. If yon me unable to submit full payment at this time, or if you have any questions, please contact me
immeiliately.

Sincerely,




~
Acting Area Director




                                                      Page2 of2
                            Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 21 of 22
{Page l     of   l)




          DEPARTivmNT OF TIIE TREASURY
          FINA."JCIALMANAGEMEl:'-.'T SERVIC'E
          P O BOX 830794
          BIRMINGHAM, AL 35283-0794


          November 7, 2014




                           America Builders Inc
                          c/o Carlito Andrade Bus111ess Contact
                          415 Selma Street
                          PI-IlLADELPIIlA, PA 19116


          FedDebt Case Identification: 2014307675A
          Agency Debt Identification· 940666A464069
          Your unpaid deltnquent debt owed to the Department of Labor, Occupational Safety and Health Admin, OSHA, has been
          referred to the US Department of the Treasury for collection. According to the records of the Department of Labor, you
          owe $22,157.50

          Collection action will continue unless you make payment., within ten ( 10) days from the date of this letter, in the amount
          of$28,361 60, which includes all applicable fees, interest., and penalties, as of today.

          lfyou Wlllh to avoid further collection action and additional charges, you must immediately pay your debt Your check
          or money order should be made payable to the t:.S. Treasury-FMS To erurnre proper credit to your account., please
          include tl1e FedDebt Ca.,e Identification Number 2014307675A in the memo 1ectl.on of your payment. Please note that
          we accept credit card payments via MasterCard, Visa, D1SCover, or Amencan Express Please send your payment witll
          the attached PA YMEl",.'T COUPON to: U .S Department of the Treasury - FMS
                                                     Debt Management Services
                                                     Post Office Box 979101
                                                     St. Louis, MO 63197-9000

          You may also make an electronic payment vta pay.gov
                        (https://www.pay govlpaygov/fonns/formlnstance.html?agencyFormld ·16531440).

          Correspondence should be mailed to: U.S Department of the Treasury
                                              Debt Management Services
                                              Post Office Box 830794
                                              Birmingham, AL 35283-0794

          If you are unable to pay your debt in full, please contact a Customer Service Representative toll free at (888) 826-3127,
          or the Telecommunicat10ns Device for the Deaf (IDD) at (866) 896-2947.

          U S. Department oftlle Treasury
          Debt Management Services

          DSBDL_. 003_ fdvl                                  Detach Here              00000004812014307675A DL _00lll3802S 108
                                                        PAYMEl:'-.'TCOL'PON

                                                                  FedDebt Case ldenttficauon Number; 2014307675A
               America Builders Inc.                                                     Amount Due $28,361 60
              c/o Carlita Andrade Business Contact                                 Amount Enclosed.
              41:5 Sehna Street
              PlilLADELPHIA, PA 19116                          -----METIIDDOFPAYMEI,ifccheck-;ne) ... ''                             --···
                                                                     Md:e d1ecklmoney order payable tv. t!.S. Department of Treasnry • FMS
                                                                0   Personal/C';91_!lpany Check         ;=-~Money Or~r, =:)Bank Check
                                                              1[ ] Vin          ,._J Mllllten',ard      L,; Discover L,American Express
                                                                 Credit Card Account Number
              Rem1tto·
                                                                 Expiration Date: .                  Authorized Amount: _ .
              C'.S. Department of the Treasury - FMS
              Debt l\lfanagement Services
                                                                 Authorized Signature;
              Post Office Box 97910 l
              St. Louia, MO 63197-9000



                                                                                                                                             ; GOVERNMENT
                                                                                                                                             f
                                                                                                                                             it   ECBlr \'
                                                                                                                                             I
        Case 2:19-cv-00492-WB Document 1 Filed 02/04/19 Page 22 of 22



                                         DEPARTMENT OF THE TREASURY
                                             BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, DC 20227

                           ACTING ON BEHALF OF
                        U.S. DEPARTMENT OF LABOR
             OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
                      CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and
Address (es):

America Builders, Inc.
7017 Large Street
Philadelphia, PA 19149

Total debt due United States as of October 25, 2018:
                   · Principal: $21,120:00
             Interest (01.0"): $ 999.73
            Penalty (@16.0"): $ 5,192.77
                      Admln.: $ 10.00
         Treasury & DOJ fees: $11,255.22
  (pursuant to 31 U.S.C. 3717(e) and 3711(g){6), and 28 U.S.C. 527 Note)
                      TOTAL: $38,133.71

I certify that the U. S. De!partment of Labor, Occupational Safety and Health Administration (OSHA}
records show that the debtor named above is indebted to the United States in the amount stated above.

The claim arose in connection with seven employee and public safety violations of the Occupational
Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), as noted during a September 4, 2013 OSHA
inspection of debtor's Lot 268 Olmstead Drive, Saint Georges, Delaware sork-site.

CERTIFICATION: Pursuant to 28 USC ss.1746, I certify under pen,1lty of perjury that the foregoing is true
and correct to the best of my knowledge and belief based upon information provided by the U. s.
Department of Labor, Occupational Safety ilnd Health Administration.




Date:   I\J     b.::S. {L() l <:ti
                                                       Reginil Crisafulli
                                                       Financial Program Specialist
                                                       U.S. Department of the Treasury
                                                       Bureau of the Fiscal Service




                                                                                                 ~   GOVERNMENT


                                                                                                 II o
                                                                                                            EXHIBIT
                                      Case 2:19-cv-00492-WB Document 1-1 Filed 02/04/19 Page 1 of 3

                                                                                    CIVIL COVER SHEET
    The JS 44 crvil cover sheet and the mfonnatton contained herem neither replace nor supplement the fihng and servtce of pleadmgs or other papers as req.urred by law, except as
    provided by local rules of court This fonn, approved by the Judicial Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose ofimtiatmg the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE Or liIS FORMJ

    I. (a) PLAINTIFFS                                                                                                         DEFENDANTS
               UNITED STATES OF AMERICA                                                                                       AMERICA BUILDERS, INC.
                                                                                                                              7017 Large Street. Philadelphia. PA 191
        (b)    County of Residence of First Listed Plamttff
                                     (EXCEPT IN US PUINTIFF CASES)
                                                                                                                              NOTE


        ( C)   Attorneys {Firm Name, Address, and I elephone Number)                                                           Attorneys (Ij Known)
               ANTHONY ST JOSEPH, AUSA
               U S. Attorney's Office
               615 Chestnut Street, Suite 1250, Philadelphia, PA 19106

                 IS OF JURIS DI CTI ON (Place an "X" tn One Box Only)                                        ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" m One Box for Plaznfl/J
                                                                                                                          (For Diversity Cases Only)                                               and One Box for Defendant)
                                              n     3 Federal Quest10n                                                                             PTF            DEF                                             PTF      DEF
                                                        (US Government Not a Party)                                  C1t12en of flns State         n I            '.'J I       lncm:porated or Pnnc1pal Place       n 4 '.'J 4
                                                                                                                                                                                 of Business In Tlns State

'.'J 2 V .S Government                        n    4   D1vers1ty                                                     Citizen of Another State         0 2         '.'J    2    lncoiporated and Pnncipal Place            n   5       '.'J 5
               Defendant                                 flndzcate Cmzensh,p of Pames zn Item lII)                                                                                of Busmess In Another State

                                                                                                                                                      n   3       '.'J    3    Foreign Nation                             n   6       '.'J 6

        ..
IV NATURE OF SUIT (Ptocean "X"' m 0 ne Box On/1
l=·= -·~ONT                               -  Y,
                                                         .w   ,~   ~·l":t..!lfORTS' F    ~ •         ;\ 1,   1*$,;    •FORFEI• IIK1<.1t'ffi,LL:1-
                                                                                                                                                                   Chkh
                                                                                                                                                                      C ere fior Nture
                                                                                                                                                                                  a    0 fS lllt CdD
                                                                                                                                                                                                  o e escnottons
                                                                                                                                                                  .'·BANKl<UPT~ Gk ' ,'I. '*:OTBERSTATllTES                                    I
:'.'J 110 Insurance                               PERSONAL INJURY                 PERSONAL INJLRY           '.'J 625 Drug Related SeIZUre                 '.J 422 Appeal 28 use 158               n       3 75 False Claims Act
'.J 120Manne                              0       310 Aliplane              :'.'J 365 Personal Injury .               of Property 21 USC 881              '.'J 42.l Withdrawal                    '.'J    376 Qm Tam (31 L'SC
n       130 Miller Act                 :::J       315 Airplane Product                 Product Liability    '.'J 6900ther                                                28 use 151                             3729(a))
n       140 Negotiable Instrument                       Liability           '.'J 367 Health Care/                                                                                                 n       400 State Reapporllonment
0       150 Recovery of Overpayment n             320 Assault, Libel &                Pharmaceutical                                                       --K••P                 c- .~           '.'J    410 Antitrust
             & Enforcement of Judgment                  Slander                       Personal lnJury                                                     n 820 Copynghts                         :'.'J   430 Banlcs and Banlang
n       151 Medtrnre Act               '.J        330 Federal Employers               Product Liability                                                   r1 830Patent                           n        450 Commerce
:'.'J   152 Recovery of Defaulted                       Liability          n 368 Asbestos Personal                                                        '.'J 83 5 Patent . Abbreviated          :'.'J   460 Deportation
             Student Loans             n          340 Manne                           InJury Product                                                                New Drug Apphcat1on           '.'J    4 70 Racketeer Influenced and

n
             (Exel.ides Veterans)
        15 3 Recovery of Overpayment
                                       '.'J       34 5 Manne Product
                                                        Liability
                                                                                       Liability
                                                                                 PERSONAL PROPERTY                       ifv,.,;;,s,211. UQR
                                                                                                                                           -w


                                                                                                                                                      -   '.'J 840 frademark
                                                                                                                                                          ;/!IS           .T            ,,        rJ
                                                                                                                                                                                                               Corrupt Orgamzat10ns
                                                                                                                                                                                                          480 Consumer Credit




                                                                                                                     [~--
             of Veteran's Benefits     n          350 Motor Vern.de        :'.'J 3 70 Other Fraud          n 710 Farr Labor Standards                     '.'J 8~1 HIA (I 395fi)                 n        490 Cable/Sat TV
n       160 Stockholders· Smts         n          355 Motor Vern.de        '.'J 371 Truth m Lendmg                    Act                                 '.'J 862 Black I ung (923)             n        850 Secunties/Commodtnesr
:'.'J   190 Other Contract                             Product Liab,hty    '.'J 3 80 Other Personal      "                                                n   863 DIWCJDIWW (405(g))                           Exchange
'.'J    I 95 Contract Product Liab1hty n          360 Other Personal                  Property Damage                 Relauons                            '.'J 864 SSID fitle XVI                '.'J     890 Other Statutory Actions
'.'J    196 franclnse                                  Injury              n l85 Property Damage /                40 Railway Labor Act                    '.'J 865 RSI (405(g))                  '.'J     89 I Agncultural Acts
                                          '.'J    362 Personal InJwy                  Product Liability           51 Family and Medical                                                          n        893 Envrronmental Matters

I      ·~R:nr                      ....   ~
                                                       Medical Maloracl!ce
                                                   · .OMlrRIOO'{S' · j        PRISONER PE1lTIONl '·
                                                                                                                      I eave Act
                                                                                                                  90 Other Labo, L1t1gat1on                   E!IDERAltTAX SUITS
                                                                                                                                                                                                 n        895 Freedom of Information
                                                                                                                                                                                                               Act
'.'J 210 Land Condemnation
n
n
    220 Foreclosure
    230 Rent Lease & FJectment
                                          '.'J
                                          :'.'J
                                          n
                                                  440 Other Civil Rights
                                                  441 Voling
                                                  442 Employment
                                                                                  Habeas Corpus.
                                                                           '.'J 46.3 Aben Detamee
                                                                           '.'J 510 Motions to Vacate
                                                                                                             L    91 Employee Retrrement
                                                                                                                     Income Secunty Act
                                                                                                                                                          '.J 870 Taxes (U S Plamtlff
                                                                                                                                                                    or Defendant)
                                                                                                                                                          '.'J 87) lRS Thrrd Party
                                                                                                                                                                                                 ('J
                                                                                                                                                                                                 ['J
                                                                                                                                                                                                          896 Arbitral!On
                                                                                                                                                                                                          899 Admuustrallve Procedure
                                                                                                                                                                                                               Act/Review or Appeal of
n   240 forts to Land                     n       44 3 Housing/                       Sentence                                                                      26USC 7609                                 Agency Decis10n
::1 24 5 1 on Product I rnbihty                        Ac.connnodatlons    ::, 530 General                                                                                                       n        950 Constitutionality of
n 290 All Other Real Property             '.'J    445 Amer w/D1sabiht1es · '.'J 5 35 Death Penalty                ' .JMMIGKA1'ION                                                                              State Statutes
                                                       Fmployment                 Other:                   '.'J 462 Naturahzauon Apphcallon
                                          n       446 Amer w'Disab1hues . '.'J 540 Mandamus & Other        n 465 Other hmmgrallon
                                                       Other               '.'J 550 CIVIi Rights                     Acttons
                                          n       448 Educat1on            n 555 Pnson CondttJon
        t'                                                                 n 560 CIVIi Detainee .
                                                                                     Cond1t1ons of
                                                                                     Confinement
, . OE 'GIN (Place an             '"X"' in One Box Only1
~ I                          n2     Removed from                   ::1 3    Remanded from               D                              n 5 Transferred from                    n 6                              n 8 Multid,stnct
             1
                gmal                                                                                           4 Remstated or                                                         M11lt1d1stnct
               oceedmg              State Court                             Appellate Court                      Reopened                       Another D1stnct                       L11tgatton -                     L11tgatton ·
                                                                                                                                  (specify)                       Transfer                                             D1rect File

        V                                          Cite the U .S Ctvt! Statute llllder which you are fihng (Do not cite jurisdictional statutes unless diversity)
                                                    29 U S.C. Section 651 Occuoational Safetv and Health                                                                                                                      \
VI. CAUSE OF ACTION
                                                                                                                                                                                                                       I \
                                                   Bnef descnptton of cause


VII. REQUESTED IN
     COMPLAINT:
                      n CHECK IF THIS IS A CLASS ACTION
                         UNDER ROLE 23, FR Cv P
                                                                                                                       DEMA."'1> $                                         CHECK YES only 1f demanded
                                                                                                                                                                           JL'RY DEMA."'1>:                 n   Yes
                                                                                                                                                                                                                      mto~v:t.
                                                                                                                                                                                                                         ~        o

VIII. RELATED CASE(S)
      IF ANY
                       (See tnstrucflons
                                         mDGE                                                                                                                 D0CKE1 NUMBER
                                                                                                                                                                                                .fEB -¥201g·
                                                                                                                                          Anthon St Jose h, Assistant United States Attorne

        RH"h!P1   #                  AMOL'NI                                            APPL YING IFP                                      Jl.'IXiE                                   MAG JL'DUE
                            Case 2:19-cv-00492-WB Document 1-1 Filed 02/04/19 Page 2 of 3
                                                           UNITED STATES DISTRICT COL'Rf
                                                    FOR TIJE EASTER~ DISTRICT OP PE1'~SYLVA..~A

                                                                         DESIG~ATION FOR\1
                   (to be used by cowzsel or prose plaintiff to tndzcate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff:      United States Attorney's Office, 615 Chestnut St., Suite 1250, Philadelphia, PA 19106
                   ---- -- -------- -- -- -- -- -- ----- -- -- -- -- -- -- -- -- -- -- ----- --
Address of Defendant:                  7017 Large Street, Philadelphia, PA 19149
Place of Accident, Incident or Transaction:



RELATED CASE, IF ANY:

Case Number:                                                    Judge . _ _ _ _ _ _     _ ______ _                        Date fermmated·

Civil cases are deemed related when Yes is answered to any of the followmg quest10ns:

I.   Is this case related to property included in an earlier numbered suit pending or withm one year                           YesD
     previously terminated action in thts court?

2.   Does this case involve the same issue of fact or grow out of the same transact10n as a pnor suit                          YesD
     pendmg or within one year previously termmated action m this court?

3.   Does this case mvolve the validity or infringement of a patent already m smt or any earlier
     numbered case pendmg or within one year previously tenninated action ofthJs court?
                                                                                                                               YesO               No      [Z]
4.   Is this case a second or successive habeas corpus, social security appeal, or prose civil rights
     case filed by the same mdividual?                  ~
                                                                                                                             Yes D                !'<o    I./ I
I certify that, to my knowledge, the within case       D   is       • is not related to any case now pending or withm one year previously terminated action m
this court except as noted above.

DATE __     ?-::/_'{ L11__ _--                             --~&(_~    - !_ _-
                                                                Pr-;Z;,~-
                                                                -   - -~t~-;;-t-~l,aw I
                                                                                                                                              84901
                                                                                                                                        Attorney ID   #   (if appltcable)


C'IVIL: (Place a-../ in one category only)

A.         Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases:

           Indemruty Contract, Marine Contract, and All Other Contracts                 01           Insurance Contract and Other Contracts
           FELA                                                                          0     2     Airplane Personal lnJury
           Jones Act-Personal Injury                                                    03           Assault, Defamation
           Antitrust                                                                     0 4         Marine Personal Injury
           Patent                                                                        0 s         Motor Vehicle Personal InJury
           Labor- Management Relations                                                   0 6         Other Personal lnJury (Please specify)
           Civil Rights                                                                  0 7         Products Liabihty
           Habeas Corpus                                                                 0 s.        Products L1ab1hty Asbestos
           Securities Act(s) Cases                                                       0 9         All other Diversity Cases
           Social Security Review Cases                                                              (Please specify) . _ _ _ _ _ . _ _ _ __
           All other Federal Question Cases
           (Please specify) _ . _ _ _ _        ~9 _u _§ ~ 65..1 __


                                                                         ARBITRA fION CERTIFICA fION
                                                (The effect of thzs certtftcatzon ts to remove the case from e/zgzbzlzty for arbztratzon)


I,_.                                          _ _ _ ~ counsel of record or pro se plamt1ff, do hereby certify

           Pursuant to Local C!Vll Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil act10n case
     D     exceed the sum of $150,000 00 exclusive of mterest and costs.


     D     Relief other than monetary damages 1s sought
                                                                                                                                            FEB - 4 2019
DATE.
                                                                        Attorney-at-Lem I Pro Se Platntzjf                              Attorney ID   #   (if applzcable)-


NOffi A tnal de novo will be a tnal by JUry only 1fthere has been compliance with f RC P 38
              Case 2:19-cv-00492-WB Document 1-1 Filed 02/04/19 Page 3 of 3


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION J.'ORM

UNITED STATES OF AMERICA                                                     CIVIL ACTION

                       v.
AMERICA BUILDERS, INC.                                                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security -- Cases requestmg review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos-· Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(t) Standard Management - Cases that do not fall into any one of the other tracks.


                                 Anthony St. Joseph
Date                              Attorney-at-law
215-861-8267                       215-861-8618                      Anthony .StJoseph@usdoj.gov

Telephone                           FAX Number                           E-~ail Address


(Civ. 660) 10/02




                                                                                       FEB - 4 2019
